Denied and Opinion Filed July 20, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00839-CV

                           IN RE IC, JAMES DONDERO, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis
       Before the Court is relator’s petition for writ of mandamus in which he contends the trial

court abused its discretion by granting Real Party in Interest’s motion for new trial and by

entering the Second Amended Final Decree, which modified the possession order included in the

First Amended Final Decree.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).




                                                1
      Accordingly, we DENY relator’s petition for writ of mandamus.




                                               /Molly Francis/
                                               MOLLY FRANCIS
                                               JUSTICE


160839F.P05




                                           2